KNOX, Judge, dissenting.
I respectfully dissent. I recognize that the declaratory judgment act does not ordinarily apply to restrain enforcement of criminal laws. However, given the current posture of this ease, I believe that the issues raised by appellants’ petition should be expeditiously decided.
The issue in this case relates to the authority of the Attorney General and the Registry to conduct investigations into violations of campaign finance laws. Members of appellant Union are announced targets of the special grand jury convened in Franklin Circuit Court. Since the members of appellant Union are announced targets, I believe that the Teamsters have standing to raise the question of the statutory authority of the Attorney General to conduct the investigation. The question here is not whether the Teamsters have a right not to be investigated, but rather, whether the entity that is carrying on the investigation is authorized to do so.
I realize that the Teamsters have not yet been charged with an offense. But the issue in this case is whether they are being investigated by an office with the statutory authority to do so. I would rule that, as announced targets of the investigation, the Teamsters have standing to question whether the inves*685tigation is being conducted according to the applicable statutes.
While it is true that the Teamsters may raise these issues in other proceedings, such as by way of motion to quash subpoenas issued for their members, they appear to have attempted to have done so without avail. As stated in CR 57, the existence of another adequate remedy does not preclude a judgment for declaratory relief in cases where it is appropriate. While taking no position that the Teamsters are entitled to the relief they request, I believe that since they have not been successful in having the issue they raise heard in the context of other proceedings, they should be heard in this one. I believe the language in Hammond v. Smith, Ky. App., 930 S.W.2d 408, 409 (1996), citing KRS 418.080, is particularly applicable here: “[The declaratory judgment statutes are] declared to be remedial; their purpose is to make courts more serviceable to the people by way of settling controversies, and affording relief from uncertainty and insecurity with respect to rights, duties and relations, and are to be liberally interpreted and administered.”
More importantly, the trial court’s opinion and order contains language which appears to address the merits of the issues raised by the Teamsters, even though the trial court determined that they lacked standing to raise those issues. I believe the trial court’s order furnishes added justification for this Court to resolve the issues related to the Attorney General’s authority to investigate.